DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable by Shimizu et al. (WO2018168831 (translation taken from US20200156566A1), hereinafter Shimizu) in view of Miyazaki et al. (US20040099428, hereinafter Miyazaki).

Referring to claim 1, Shimizu discloses a wire harness (figures 1) comprising: 
a wire (wire bundle 13, figure 1); 
5a cover that covers the wire (grommet G); and 
a braid that covers the wire (a braided member 16 covers 13), wherein: 
the wire (13) protrudes from a first end of the cover (a first end of G) to an outside of the cover (an outside of G), and a space is formed between the wire and the first end (a space between 13 and the first end of G), and 
the braid is provided at a position that overlaps the first 10end of the cover in a longitudinal direction of the wire and is exposed to the outside of the cover (16 overlaps the first end of G in a longitudinal direction of 13 and is exposed to the outside of G).

Shimizu fails to disclose a braid made of resin.
Miyazaki discloses a braid made of resin (see braid member made of conductive resin in paragraph 0052).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wire harness of Shimizu to braided second shield member as taught by Miyazaki in order to easily deformed while following the laying path of the terminal portions of the wire.

Referring to claim 4, Shimizu in view of Miyazaki disclose the wire harness according to claim 1, wherein a portion of the braid that overlaps the first end is arranged between an inner surface of the cover and an outer surface of the wire (a portion of 16 overlaps the first end of G is arranged between inner surface of G and outer surface of 13, in figure 1 of Shimizu).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over by  Shimizu, Miyazaki,  and further in view of Fuzioka et al (US20140190744, hereinafter Fuzioka).

Referring to claim 2, Shimizu in view of Miyazaki disclose the wire harness according to claim 1, but fail to disclose wherein: an area of a cross section orthogonal to the longitudinal direction of the cover is defined as a cross-sectional area, the cross-sectional area at the first end is larger than the cross-sectional area of at least one intermediate portion in the longitudinal direction of the cover. 
Fuzioka discloses an area of a cross section orthogonal to the longitudinal direction of the cover is defined as a cross-sectional area, the cross-sectional area at the first end is larger than the cross-sectional area of at least one intermediate portion in the longitudinal direction of the cover (a cross section area of 11 at 14 is larger than a cross section area 11 at 13 in figure 1A).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wire harness of Shimizu in view of Miyazaki to have arrangement as taught by Fuzioka in order to arrange more components between the cover and wire at the first end than intermediate portion of the cover.

Referring to claim 3, Shimizu in view of Miyazaki and Fuzioka disclose the wire harness according to claim 3, wherein the cross-sectional area of an end portion of the cover including the first end increases toward the first end (cross section area of 11 at 14 in figure 1A of Fuzioka).

Claim 5-6 is  rejected under 35 U.S.C. 103 as being unpatentable over by  Shimizu in view of Miyazaki and further in view of Uematsu et al (JP2018-182849A, hereinafter Uematsu).

Referring to claim 5, Shimizu in view of Miyazaki disclose the wire harness according to claim 1, but fail to disclose comprising a band that fixes the wire to the 
Uematsu discloses a band that fixes the wire to the cover (see 101 fixes wire W to the cover 10, figure 3), wherein: the band is collectively wound around the cover and the wire, and the cover is provided with holes through which the band is passed (see 101 wound around the cover 10 and the wire W and passes through holes 20 of the cover 10, figure 3).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wire harness of Shimizu in view of Miyazaki to have arrangement as taught by Uematsu in order to restrict movement  by tightly secure the wire to the cover.

Referring to claim 6, Shimizu in view of Miyazaki and Uematsu disclose the wire harness according to claim 5, wherein: the band is a binding band (see 101 in figure 3 of Uematsu) , the holes include a first hole and a second hole (two holes 20, figure 3 of Uematsu), the cover includes a winding-target portion that is located between the first hole and the second hole and around which the band is wound (a portion between two holes 20, figure 3 of Uematsu), and two ends of the winding-target portion are located between the outermost antipodal points of the wire in a direction in which the first hole, the winding-target portion, and the second hole are lined up (see figure 3 of Uematsu).

Claim 8 is  rejected under 35 U.S.C. 103 as being unpatentable over by  Shimizu in view of Miyazaki, and further in view of  Izawa et al (US20130299234, hereinafter Izawa).

Referring to claim 8, Shimizu discloses the wire harness according to claim 1, wherein: wherein: the braid is defined as a first braid (16 in figure 1 of Shimizu), further discloses a second member made of metal (15) is arranged between the first braid and the wire (15 is between 16 and 13),
but fail to disclose a second member made of metal is a second braid, and a tape made of resin is arranged between the second braid and the first braid.

Miyazaki discloses a second member made of metal is a second braid (see braid member 36 between braid 37 and 21 in figures 1 and 7).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wire harness of Shimizu to have braided second shield member as taught by Shimizu in view of Miyazaki in order to make slightly expandable and contractable in the radial and axial directions because of the flexibility of the thin metal wires and the shielding member to be flexibly deformed while following the laying path of the terminal portions of the wire.

Izawa discloses a tape made of resin is arranged between the second braid and the first braid (40 between 21 and 30 in figures 3-4).
It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention was made to modify the wire harness of Shimizu in view of Miyazaki to have a tape member between two shield members as taught by Izawa because paragraph 0016 of Izawa states, “making it possible to increase the fixing force of fixation to the pipe and the tubular accordion member. Additionally, due to the protrusions digging into the pipe and the tubular accordion member, it is possible to secure a large surface area of contact that the conductor ring has with the pipe and the tubular accordion member, thus enabling suppressing contact resistance and further securing sufficient connection reliability”.


Referring to claim 6, Shimizu in view of Miyazaki and Izawa disclose the wire harness according to claim 5, wherein: the band is a binding band (see 101 in figure 3 of Uematsu) , the holes include a first hole and a second hole (two holes 20, figure 3 of Izawa), the cover includes a winding-target portion that is located between the first hole and the second hole and around which the band is wound (a portion between two holes 20, figure 3 of Izawa), and two ends of the winding-target portion are located between the outermost antipodal points of the wire in a direction in which the first hole, the winding-target portion, and the second hole are lined up (see figure 3 of Izawa).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH H PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PARESH H PAGHADAL/           Examiner, Art Unit 2847